Citation Nr: 1217834	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  08-19 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from May 1954 to October 1957, and from October 1958 to May 1975.  The Veteran died in April 2006.  The Appellant claims to be the Veteran's surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  

Initially, the Board notes that in Hupp v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that when adjudicating a claim for dependency and indemnity compensation (DIC), VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his lifetime.  The Court concluded that notice under 38 U.S.C.A. § 5103(a) for a DIC claim must include: (1) a statement of the disabilities, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  21 Vet. App. 342 (2007).
In this case, the Board finds that the September 2006 letter from the RO to the Appellant does not contain the level of specificity set forth in Hupp.  Namely, it did not include a statement indicating that the Veteran was not service connected for any disabilities at the time of his death.  The letter also did not contain information regarding how to establish service connection for the cause of the Veteran's death based on a non-service-connected disorder.  The Court held in Hupp that the Section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  The September 2006 letter did not do so.  Thus, based on the Board's review of the claim and the September 2006 notice provided to the Appellant, pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), the Board finds that it is required to remand this case so that the Appellant can be provided with a new VCAA notice letter that more fully complies with the Court's holding.  Id.  

In addition, this VCAA letter must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar as notifying the Appellant-widow of all elements of her claim, including concerning the downstream effective date.  To date, the Appellant has not received a letter in compliance with this case law.

Second, in her December 2007 Notice of Disagreement (NOD), the Appellant stated that the Veteran was treated for his stomach problems at the Maxwell Air Force Base in Montgomery, Alabama, following his 1975 military discharge.  The claims file does not currently contain these treatment records.  The RO has not made an attempt to obtain these federal treatment records.  Upon Remand, the RO/AMC should obtain these federal treatment records, as they are pertinent to the Appellant's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Third, in her December 2007 NOD, the Appellant stated that the Veteran received treatment for his stomach problems from Dr. K.N., a private medical provider following his 1975 military discharge.  The claims file does not currently contain these treatment records.  Upon Remand, the RO/AMC should obtain these private treatment records, as they are pertinent to the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).  

Lastly, the RO/AMC needs to obtain a medical nexus opinion to assist in determining whether any disorder related to the Veteran's active military service either caused or contributed substantially or materially to his death.

The Veteran was not service connected for any disabilities during his lifetime.  Thus, for the Appellant to establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disorder was incurred in or aggravated by the Veteran's active military service, and was the principal or contributory cause of his death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2011).  A disorder is the principal cause of death if the disorder was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disorder is a contributory cause of death if the disorder contributed substantially or materially to the cause of death, combined to cause the death, or aided or lent assistance in producing the death.  38 C.F.R. § 3.312(c).

According to his certificate of death, the Veteran died in April 2006 of carcinoid.  According to the treatment records dated prior to his death, the Veteran was diagnosed with pancreatic cancer in 2004.  His military service had ended many years earlier, in 1975.

Although the Appellant-widow concedes the Veteran's ultimately fatal cancer did not initially manifest while he was in the military, indeed, not until many years later, she believes it is nonetheless the result of his exposure to Agent Orange while in the Republic of Vietnam and, thus, is entitled to service connection just the same.  

This theory of entitlement is predicated on the notion that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam War will be presumed to have been incurred during a veteran's active military service.  38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6) (2011).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Prostate cancer, Non-Hodgkin's lymphoma, multiple myeloma, chronic lymphocytic leukemia, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas are types of cancer associated with this presumption.  Pancreatic cancer is not associated with this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Here, the Veteran's service treatment records (STRs) confirm that he served on land in the Republic of Vietnam during the Vietnam War.  Thus, he is presumed to have been exposed to toxic herbicides (including, specifically, the dioxin in Agent Orange) during his active military service.  However, he did not die from one of the cancers listed above typically associated with herbicide exposure.  Id.  The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).

Nevertheless, this does not altogether preclude the Appellant from establishing service connection based on the Veteran's presumed exposure to Agent Orange in Vietnam, with sufficient proof of actual direct causation to link his terminal pancreatic cancer to his active military service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee - which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

In an October 2006 statement, the Appellant maintained that the Veteran's liver was enlarged after his return from Vietnam.  She believed that this was related to the stomach problems that the Veteran began experiencing after his return from Vietnam and after his 1975 military retirement.  See December 2007 NOD.   The Appellant believes that these symptoms were caused by the Veteran's in-service herbicide exposure, and that these symptoms were early symptoms of or caused the Veteran's terminal pancreatic cancer.  

The Veteran's STRs contain relevant complaints to support the Appellant's lay assertions.  Specifically, his December 1958 military entrance examination was normal.  In December 1960, the Veteran complained of nausea and weakness.  A May 1971 routine examination revealed normal results.  On his November 1974 Report of Medical History for his military separation, the Veteran reported frequent indigestion.  At his November 1974 and December 1974 military separation examinations, it was determined that the Veteran had an enlarged liver that was within normal limits.  The Veteran's military service ended in 1975.  Post-service, the Veteran was diagnosed with pancreatic cancer in 2004.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C.A. 
§ 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.; but see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Therefore, based on the current case law and given this asserted linkage between the Veteran's terminal pancreatic cancer and his active military service, to include his already conceded exposure to Agent Orange in Vietnam, the Board believes a medical opinion is needed to fairly decide this appeal.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant with a new VCAA notice letter, conforming to Hupp, including (1) a statement indicating that the Veteran was not service-connected for any disabilities at the time of his death, and (2) an explanation of the evidence and information required to substantiate the DIC claim based on a non-service-connected disorder.  

In addition, this letter must comply with Dingess/Hartman, in terms of apprising the Appellant of all elements of her claim, including the downstream effective date element.

2.  Obtain the Veteran's federal treatment records from the Maxwell Air Force Base in Montgomery, Alabama, dated from 1975 to 2006 (as described in the December 2007 NOD).

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain the Veteran's private treatment records from Dr. K.N. dated from 1975 to 2006 (as described in the December 2007 NOD).

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain a medical opinion concerning the likelihood (very likely, as likely as not, unlikely) that the Veteran's pancreatic cancer was the result of his active military service, to include his presumed exposure to Agent Orange in the Republic of Vietnam.  In particular, the examiner is asked to consider: (1) the in-service December 1960 complaint of nausea and weakness; (2) the November 1974 Report of Medical History for his military separation, in which the Veteran reported frequent indigestion; and, (3) the November 1974 and December 1974 military separation examinations, where it was determined that the Veteran had an enlarged liver, which was within normal limits.  

To facilitate making this important determination, the physician designated to provide this opinion must review the claims file for the Veteran's pertinent medical and other history, including a complete copy of this remand.  This physician also much discuss the medical rationale of the opinion, whether favorable or unfavorable.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  After the above action has been completed, readjudicate the Appellant's claim.  If the claim remains denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC), and afford them the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

